PER CURIAM.
On February 25th notice of appeal in an action entitled above, and copy of an undertaking dated February 21, 1903, were served. On March 2d notice of exceptions to the form and sufficiency was served. On March 6th notice of justification, first for March nth and then for March 9th, and in each case returned as not within the time provided by the statute. On. March 9th the undertaking was approved, but subsequently it was vacated by the same justice on an order to show cause. This was seemingly proper, under section 315 of the municipal court act (Laws 1902, p. 1580, c. 580). Whether so or not, however, as the judgment itself must be affirmed, and has in fact been satisfied, as stated in his brief by counsel for plaintiff, the orders above mentioned may be left undisturbed, without costs to either party.
Orders affirmed, without costs to either party.